DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference 12 is not present in Figure 1 (specification [0021]).
Reference 20 is not present in Figure 5 (specification [0027]).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 18-22 reciting “and wherein a fifth adhesive force between the first side of the coating is lower than the fourth adhesive force between the between the second face of the coating and the coating backing sheet, so as to permit the coating to remain adhered to the coating backing sheet when the coating is in contact with a portion of the human skin that is not covered by the sticker” is indefinite. The claim language is referencing an adhesive force, yet only recites one of the components involved in the adhesive force. It is not clear what the fifth adhesive force is between, as the claim language only recites the first side of the coating, but not the element that the coating is adhered to. 
The phrase “between the” is repeated twice in line 19. 
In looking to the specification, paragraph [0029] recites “In some embodiments, the fifth adhesive force F5 may be approximately zero (i.e. there may be essentially no stickiness between the coating 20 and human skin (i.e. the skin 30 of the user 12)…”. Should the claim be amended to recite “and wherein a fifth adhesive force between the first side of the coating and human skin…”, this rejection would be overcome. 
Regarding claim 4, the limitations in lines  6-7 reciting “wherein an adhesive force between the first face adhesive and the human skin is sufficiently high…”, in lines 12-13 reciting “wherein an adhesive force between the first face of the coating and the second face adhesive of the sticker is sufficiently high…” and in lines 16-17 reciting “and wherein an adhesive force between the second face of the coating and the coating backing sheet is sufficiently high…” are all indefinite due to the use of the phrase “sufficiently high”. It is not clear what adhesive force would be considered “sufficiently high” to achieve the desired adhesive forces required by the various portions of the claim. There is nothing in the specification that would allow one of ordinary skill in the art to determine what adhesive force would be considered to be within the scope of “sufficiently high” to meet the limitations of claim. It is not clear what requirements need to be met in order to achieve an adhesive force that is “sufficiently high” as claimed, nor is there any guidance in the way of ranges or examples demonstrating acceptable adhesion forces to meet the claim limitations. 
Claims 2, 3, 5 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from independent claims 1 and 4 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cromett (US 6,264,786; cited on IDS).
Regarding claims 1, 2, 4 and 5, Cromett teaches user created temporary tattoos (kit) comprised of a sheet/image/film laminate for applying decoration to human skin (Figure 3, 8; col. 1 Ln. 1-15, col. 3 Ln. 5-col. 2 Ln. 36). The temporary tattoos includes a double sided adhesive tape comprised of a transparent film (28; sticker) having a first adhesive layer (32; first face adhesive) on a first surface (first face) and a second adhesive layer (30; second face adhesive) on a second surface (second face), the first adhesive layer (32; first face adhesive) is covered by a first protective backing (20) and the second adhesive layer is covered by a second protective backing (18; sticker backing sheet) (Figure 3; col. 1 Ln. 1-15, col. 3 Ln. 5-col. 2 Ln. 36). 
The temporary tattoo further includes a image printable layer (14, 26; coating) formed on a backing layer (22; coating backing sheet), wherein the first surface of the image printable layer (14, 26; coating) faces away from the backing layer (22; coating backing sheet) and the second surface of the image printable layer (14, 26; coating) is adhered to the backing layer (22; coating backing sheet) via release layer (24) (Figure 3; col. 1 Ln. 1-15, col. 3 Ln. 5-col. 2 Ln. 36). 
Cromett teaches that the first protective backing layer (20) and the second protective backing layer (18; sticker backing sheet) are removed from the first adhesive layer (32; first face adhesive) and the second adhesive layer (30; second face adhesive) on either surface of the transparent film (28; sticker), wherein the first adhesive layer (32; first face adhesive) adheres the transparent film (28; sticker) to the image printable layer (14, 26; coating) (Figure 2, 3, 4, 8; col. 1 Ln. 1-15, col. 3 Ln. 5-col. 2 Ln. 36). The temporary tattoo is applied to the skin via the first adhesive layer (32; first face adhesive) as shown in Figure 8. Cromett further teaches that the sheet/image/film laminate is cut to the desired shape based on the image formed on the image printable layer (14, 26; coating) (Figure 5, 6, 7; col. 1 Ln. 1-15, col. 3 Ln. 5-col. 2 Ln. 36).
While Cromett does not expressly teach the various adhesive forces recited by claims, such features would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art that the adhesive force between the first adhesive layer (32; first face adhesive) would be greater than the adhesive force between the second adhesive layer (30; second face adhesive) and the second protective backing (18; sticker backing sheet) as Cromett teaches that the protective backing layers are silicone coated on both sides to release easily from the adhesive layers and the first adhesive layer (32; first face adhesive) is a hypoallergenic pressure sensitive acrylate for adhering to human skin (col. 3 Ln. 55-65, col. 4 Ln. 10-30). Additionally, it would have been obvious to one of ordinary skill in the art that the adhesive force between the first surface of the image printable layer (14, 26; coating) and the second adhesive layer (30; second face adhesive) would be greater than the adhesive force between the second surface of the image printable layer (14, 26; coating) and the backing layer (22; coating backing sheet) due to the presence of release layer (24), designed to allow the backing layer (22; coating backing sheet) to be easily removed from the image printable layer (14, 26; coating) (Figure 3; col. 1 Ln. 1-15, col. 3 Ln. 5-col. 2 Ln. 36). 
The limitation “and wherein a fifth adhesive force between the first face of the coating is lower than the fourth adhesive force between the between the second face of the coating and the coating backing sheet, so as to permit the coating to remain adhered to the coating backing sheet when the coating is in contact with a portion of the human skin that is not covered by the sticker” is indefinite for the reasons expressed above, therefore it is not clear what structure is being required by this limitation. While Cromett does not expressly teach this feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that should the image printable layer (14, 26; coating) formed on a backing layer (22; coating backing sheet) have a larger size than the double sided adhesive tape, the image printable layer (14, 26; coating) formed on a backing layer (22; coating backing sheet) would have a lower adherence to a surface that does not contain an adhesive layer than the adherence of the image printable layer (14, 26; coating) formed on a backing layer (22; coating backing sheet) to the second adhesive layer (30; second face adhesive). 
As stated above, the phrase “sufficiently high” in claim 4 is indefinite as it is not clear what or how much adhesion is required for it to be considered “sufficiently high” within the context of the claimed invention. Cromett is viewed as meeting these limitations for the reasons expressed herein until further clarification by the Applicant. 
Regarding claims 3 and 6, Cromett teaches all the limitations of claims 1 and 4 above. While the reference does not expressly teach that the transparent film (28; sticker) is tinted in a color that is different from that of human skin, such a modification would have been obvious to one of ordinary skill in the art as an obvious matter of design choice for the overall visual effect of the temporary tattoo, creating a visually pleasing background tint based up the image used in the temporary tattoo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785